            Case 8:18-cr-00547-PX Document 14 Filed 01/04/19 Page 1 of 4




                            UMTED STATES DISTRICT COURT
                            FOR TIIE DISTRICT OF MARYLAI\D

UNITED STATES OF AMERICA                             *
                                                     *
       Y.
                                                     *   cRrlvtrNAL NO. PX-18-547
                                                     *
BYT]NG      IL BANG,                                 *
                                                     *
                Defendant                            *
                                              *******

                  CONSEI{T PRELIN{INARY ORDER OF FORJ'EITURE

       WHEREAS, the defendant, Byung Il Bang, pled guilty pursuant to a written plea

agreement to an Information, charging him with Wire Fraud in violation         of   18 U.S.C. $ 1343,


and fraud and false statements, in violafion of 26 U.S.C.   '   7206(l);

       WHEREAS, pursuantto his plea agreement, the defendant agreed to forfeit

                                                                                        to the gtoss
$6,705,669.37, representing property real and personal, that represents or is traceable

proceeds obtained, directly or indirectly, from the offense, and any property, real and personal,

involved in the offense, or any property traceable to such property to the United States in the

form of a money judgment;

        WHEREAS, the defendant has also agreed to forfeit the foltowing property, as substitute

assets in partial satisfaction of the money judgment, pursuant to 21       U'S'C' $ 853(p) (1fie

substitute assets'), including but not limited to:

                a.     $137,925 in U.S. curcncy held in escrow by counsel for the defendant;

                        and

                b.      an amount of money in Fidelity account(s) in the name of Byung          Il. Bang.

         WHEREAS the money judgment and the above-listed substitute assets are refened to

herein as "the Subject ProPertY;"
            Case 8:18-cr-00547-PX Document 14 Filed 01/04/19 Page 2 of 4




        WHEREAS, the parties agree that the United States will not seek to forfeit as a substitute

asset the real property located at 487 Lynette Street, Gaithersburg, Maryland ,20878 because the

asset does not meet the estimated value t}resholds per DOJ      policy; and

        WHEREAS, the defendant agreed that entry of this order shall be made a part of the

sentence in or out of the presence of the defendant and be included in the judgment in this case

without further order ofthe Court;

        NOW, THEREFORE, IT IS HEREBY ORDERED, ADruDGED, AND DECREED

THAT:

        1.        Pursuantto 18 U.S.C. $ 981(a)(1)(C) and28 U.S.C. $ 2461(c), andRule

32.2(b)(1), Federal Rules of Criminal Procedure, the defendant must forfeit to the United States

all property involved in the offense(s) for which he has been convicted. The court finds by a

preponderance of the evidence that the property involved in the instant offense was

$6,7050669.37.

        2.        Upon the entry of this Order, in accordance with Fed. R. Crim. P. 32.2(b)(3), the

United States is authorized to seize the Subject Property, and to conduct any discovery that may

assist in   identiffing, locating or disposing of the Subject Property, any property traceable thereto,

or any property that may be forfeited as substitute assets or otherwise used to satis$ the money

judgment.

        3.        Upon entry of this Order, the United States shall publish notice of the order and

its intent to dispose of the Subject Property on the Government's internet website,

www.forfeiture.gov. The United States shall also provide written notice to any person who

reasonably appears to be a potential claimant with standing to contest the forfeiture in the

ancillary proceeding. See Fed. R. Crim. P.32.2(c). The notice must describe the forfeited



                                                    2
           Case 8:18-cr-00547-PX Document 14 Filed 01/04/19 Page 3 of 4




propefy,   state the times under the applicable statute when a     petition contesting the forfeiture

must be filed, and state the name and contact information for the Govemment attomey to be

served with the   petition.   See Fed. R. Crim.   P.32.2b)G). No such notice or ancillary proceeding

is necessary, however, to the extent that this Order consists solely of a judgment for a sum       of

money. Fed. R. Crim. P. 32.2(c)(1).

        4.      Any person, other than the above-named defendant, asserting a legal interest in

the Subject Property may, within 30 days of the receipt of notice, or within 60 days of the fust

publication of notice on the intemet website, whichever is earlier, petition the court for ahearing

without a jury to adjudicate the validity of his alleged interest in the Subject Property, and for an

amendment of the order of forfeiture, pursuantto 21 U.S.C. $ 853(n) and 28 U,S.C. $ 2461(c).

        5.      Any petition filed by   a   third party asserting an interest in the Subject Property

shall be signed by the petitioner under penalty of perjury and shall set forth the nature and extent

of the petitioner's right, title, or interest in the Subject Property, the time and circumstances   of

the petitioner's acquisition of the right, title, or interest in the Subject Property, and any

additional facts supporting the petitioner's claim and the relief sought,

        6.      If a petition is filed by a third party, and after the disposition of any motion filed

under Fed. R. Crim. P.32.2(c)(l)(A) and before a hearing on the petition, the parties may

conduct discovery in accordance with the Federal Rules of Civil Procedure upon a showing that

such discovery is necessary or desirable to resolve factual issues.

        7.      The United States shall have clear title to the Subject Property following the

Court's disposition of all third-party interests, or if none, following the expiration of the period

provided in 21 U.S.C, $ 853(n)(2) for the filing of third-party petitions.




                                                      3
          Case 8:18-cr-00547-PX Document 14 Filed 01/04/19 Page 4 of 4




         8.    Pursuant to Fed. R. Crim.     P.32.2b)$), this Consent Order of Forfeiture shall

become final as to the defendant at the time of sentencing and shall be made part of the sentence

and included in the judgment.   If no third party files a timely claim, this Order shall become the

Final Order of Forfeiture, as provided by Fed R. Crim. P.32.2(c)(2).

         g.    Insofar as this Order contains    a   judgment for a sum of money, the defendant shall

remain personally liable until the judgment is satisfied. The Court shall retain jurisdiction to

enforce this Order, and to amend   it   as necessary pursuant to Fed.   R. Crim. P. 32.2(e) if the

Govenrment locates speeific assets traceable to the Subject Properfy or other assets subject to

forfeiture as substitute assets pursuant to 21 U.S.C. $ 853(p),

         10.   The value of any substitute assets or directly traceable property included in the

Subject Property shall be credited toward the satisfaction of the money judgment. Property

forfeited as property used to commit or to facilitate the commission of the offense, however,

shall not be so medited.



Date
                                                          PaulaXinis
                                                          United States District Judge

WE ASK FOR THIS:



Erin B
Assistant United States Attomey



Byung




Gerald W. Kelly
Attorney for the Defendant


                                                      4
